         Case 4:20-cv-00704-MWB Document 8 Filed 05/06/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL WILLIAMS,                                   No. 4:20-CV-00704

             Petitioner,                         (Judge Brann)

     v.

WILLIAM BARR, et al.,

             Respondents.

                                   ORDER

                                 MAY 6, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.      Williams’ motion to appoint counsel (Doc. 3) is DENIED;

    2.      Williams’ 28 U.S.C. § 2241 petition (Doc. 1) is DENIED; and

    3.      The Clerk of Court is directed to CLOSE this case.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
